DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/139480 on February 8, 2021, in which Claims 1-4, 6-11, 13-18, 20-22, 24 and 25 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-11, 13-18, 20-22, 24 and 25 are pending, of which Claims 1-4, 6-11, 13-18, 20-22, 24 and 25 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2021 was filed after the mailing date of the Application on September 24, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-4, 6-11, 13-18, 20-22, 24 and 25 are allowable in light of the Applicant's argument and in light of the prior art made of record.  Claims are renumbered as Claims 1-21.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “the processor initiating a customization procedure that comprises identifying customization steps capable of refining a selected automation script into a customized script that more specifically addresses a disruption to an operation of a computing environment, where the selected automation script is selected from a library of existing scripts, and where the identifying comprises: the processor directing the customization-recording module to record actions, by a human expert, taken during the course of the customization procedure to address the disruption; and the processor directing the customization component to intelligently infer the customization steps from the recording and from a comparison of the selected automation script to a candidate customized script that would be generated by applying, to the selected automation script, recorded actions performed to address the disruption”, in Claims 1, 9 and 17; “the processor initiating a customization procedure that comprises identifying customization steps capable of refining a selected automation script into a customized script that more specifically addresses a disruption to an operation of a computing environment, where the selected automation script is selected from a library of existing scripts and where the identifying comprises: the processor directing the customization-recording module to record actions, by a human expert, taken during the course of the customization procedure to address the disruption”, in Claim 22; “a selection of a previously stored automation script from the script library, a customized script generated by applying customization steps to the .

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Schwarzbauer et al. (U.S. Patent Application 2004/0111727), hereinafter “Schwarzbauer”.  Schwarzbauer is cited on PTO-892 filed 5/8/2021.


Although conceptually similar to the claimed invention of the instant application, Schwarzbauer does not teach inferring the customization steps from the comparison of a selected automation script and a customized script.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Winnick et al. (U.S. Patent 9,984,329); teaches a series of decision trees to guide the user through troubleshooting.  The steps taken are all recorded in order to generate useful heuristics. 
Kemp et al. (US Patent Application 2016/0378756) teaches the GUI may provide a dropdown menu of predefined or user-defined trigger conditions or actions for the user to select.  Alternately, or additionally, the user may provide or select a script containing computer programming language instructions to be performed. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.